                     1   V.R. Bohman (Nevada Bar #13075)
                         SNELL & WILMER r.r.p.
                    2    3883 Howard Hughes Parkway, Suite 1100
                         Las Vegas, Nevada 89169
                         Telephone : 7 02,7 84.5200
                    a
                    J
                         Facsimile: 7 02.7 84.5252
                    4    Email: vbohman@swlaw.com

                     5   Christopher T. Holland (California Bar # 164053)
                         Holland Law LLP
                     6   pro hac vice pending
                         220Montgomery Street, Suite 800
                     7   San Francisco, CA 94104
                         Telephone: (41 5) 200-4980
                     8   Fax: (415)200-4989
                         cholland@hollandlawllp. com
                     9
                         Attorneys   þr   Chas Taylor
                    10

                    11
     Ê.                                                   LINITED STATES DISTRICT COURT
     9l
     trl i-ã eã     t2                                          DISTRICT OF NEVADA
ÊI
.lt
>      iJËgË        13   CHAS TAYLOR,                                  Case No. : 2:19   -Iv-01227-GMN-VCF
,d        ¡'¡\¡:o
ãl ñ i              t4                               Movant,
                                                                         STIPULATION AND PROPOSED ORDER
,El€r               15   vs.                                               TO EXTEND BRIEF'ING SCHEDULE

                    l6   VERTIV GROUP CORPORATION, et                                    FIRST REQUEST
                          ã1.,
                    I7
                                                     Respondents.
                    18

                    T9           This is the first stipulation to extend the briefing schedules of the following pending

                    20   motions:

                    2T           o   Movant Charles L. Taylor's ("Taylor") Motion to Quash Third-Party Subpoena, ECF

                    22               No.   1,   filed July 12,2019;

                    23           o   Respondents Vertiv Group Corporation et al.'s ("Vertiv") Motion       to Compel Chas

                    24               Taylor to Comply with Properly Served Subpoena, ECF No. 7, filred July 24,2019;

                    25           o   Vertiv's Motion for Leave to File Exhibits Under Seal, ECF No. 5, filed July 24,2019.

                    26           Due to scheduling conflicts and confusion regarding provision of sealed materials to Taylor,

                    27   the Parties stipulate and agree to the following briefing schedule:

                    28
              I            a    Taylor's Reply in Support of his Motion to Quash Third-Party Subpoena, if any, will be

              2                 due on August   2,20t9;
              J            o     Taylor's Response to Vertiv's Motion to Compel (ECF No. 7),         if   any, will be due

              4                  August 9,2019;

              5                  Taylor's Response to Vertiv's Motion for Leave to File Exhibits Under Seal (ECF

              6                  No. 5), if any, will be due August9,20t9.

              7

               8                                                 IT IS SO ORDERED.
               9

              10
                                                                 UNITED STATES JUDGE
              11                                                            Magistrate
 br
 trt
 Àl
Êl
       f
       Æ qa   l2                                                                July 30, 2019
       ^õ
                                                                  DATED:
Þ !¿ået 13
Ø l¡E; s
q)l É  I
=l  ss 3 l4
,El           15
                   DATED: July 29,2019

              T6
                                                                                 lsl Pat
              T7
                   V                     Bar #13075)                      Pat Lundvall (Nevada Bar #3761)
              18    SNELL & WILMER     L.L.P.                             MCDONALD CARANO LLP
                    3883 Howard Hughes Parkway, Suite 1100                2300 West Sahara Ave., Ste. 1200
                    Las Vegas, Nevada 89169                               Las Vegas, Nevada 89102
              t9
                    Email: vbohman@swlaw.com                              Email : lundvall@mcdonaldcarano.com
              20
                   Christopher T. Holland (CaliforniaBar #                Christopher L. Letkewicz
                   l 640s3)                                               James R. Bedell
              2l                                                          pro hac viceþrthcoming
                   Holland Law LLP
              22   pro hac vice pending                                   BENESCH, FRIEDLANDER, COPLAN &
                   220Montgomery Street, Suite 800                        ARONOFF LLP
              23   San Francisco, CA 94104                                333 W. Wacker Dr., Ste. 1900
                   Email : cholland@hollandlawllp. com                    Chicago, Illinois 60606
                                                                          Email : cletkewicz@beneschlaw.com
              24                                                                  j bedell@beneschlaw. com
                    Attorneys    for   Chas Taylor
              25
                                                                          Attorneys for Vertiv Group Corporation and
                                                                          Vertiv Corporation
              26

              27
                   482'1-4013-3021
              28

                                                                      1
